NOT FOR PUBLICATION

                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE

BRYAN TALLEY,                       :         CIV. NO. 19-7258 (RMB)
                                    :
                  Plaintiff         :
                                    :
     v.                             :              OPINION
                                    :
NANCY KOUTCHER,                     :
                                    :
                  Defendant         :

BUMB, DISTRICT JUDGE

     Plaintiff     Bryan   Talley       was    confined   in   Camden   County

Correctional Facility in Camden, New Jersey when he brought this

civil rights action under 42 U.S.C. § 1983. (Compl., ECF No. 1.)

Plaintiff did not pay the $350 filing fee and $50 administrative

fee for a civil action1 nor did he file an application to proceed

without prepayment of fees (“in forma pauperis” or “IFP”). 28

U.S.C. § 1915(a) provides, in relevant part,

          (a)(1) Subject to subsection (b), any court of
          the   United    States   may   authorize   the
          commencement … of any suit … without
          prepayment of fees … by a person who submits
          an affidavit that includes a statement of all
          assets such prisoner possesses that the person
          is unable to pay such fees …. Such affidavit
          shall state the nature of the action, defense
          or appeal and affiant's belief that the person
          is entitled to redress.




1 See 28 U.S.C. § 1914(a); U.S.D.C., District of New Jersey Local
Civil Rules, Appendix K.
           (2) A prisoner seeking to bring a civil action
           … without prepayment of fees … in addition to
           filing the affidavit filed under paragraph
           (1), shall submit a certified copy of the
           trust fund account statement (or institutional
           equivalent) for the prisoner for the 6-month
           period immediately preceding the filing of the
           complaint or notice of appeal, obtained from
           the appropriate official of each prison at
           which the prisoner is or was confined.

     The   Court   will   administratively   terminate   this   action. 2

Plaintiff may reopen this action if he timely submits a properly

completed IFP application or pays $400.00 for the filing and

administrative fees. Plaintiff should be aware that a grant of IFP

status requires payment of the $350.00 filing fee in installments,

if available in the prisoner’s trust account, regardless of whether

the Complaint is dismissed, see U.S.C. § 1915(b)(1), and for the




2U.S.D.C. District of New Jersey Local Civil Rule 54.3(a)
provides:

           Except as otherwise directed by the Court, the
           Clerk shall not be required to enter any suit,
           file any paper, issue any process or render
           any other service for which a fee is
           prescribed by statute or by the Judicial
           Conference of the United States, nor shall the
           Marshal be required to serve the same or
           perform any service, unless the fee therefor
           is paid in advance. The Clerk shall receive
           any such papers in accordance with L.Civ.R.
           5.1(f).


                                   2
reasons discussed below, the Court would dismiss the Complaint

upon screening.

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action and seeks redress from a governmental entity, officer or

employee of a governmental entity, 28 U.S.C. §§ 1915(e)(2)(B) and

1915A(b) require courts to review the complaint and sua sponte

dismiss any claims that are (1) frivolous or malicious; (2) fail

to state a claim on which relief may be granted; or (3) seek

monetary relief against a defendant who is immune from such

relief.3

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however    inartfully   pleaded,   must   be   held   to   ‘less   stringent

standards    than   formal   pleadings    drafted     by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering




3Conclusive screening is reserved until the filing fee is paid or
IFP status is granted. See Izquierdo v. New Jersey, 532 F. App’x
71, 73 (3d Cir. 2013) (district court should address IFP
application prior to conclusive screening of complaint under 28
U.S.C. § 1915(e)(2)).
                                3
why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the

U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If
                                 4
a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice but must permit the

amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.    DISCUSSION

       A.    The Complaint

       Plaintiff     alleges   the   following   facts   in   his   Complaint,

accepted as true for purposes of screening pursuant to 28 U.S.C.

§§ 1915(e)(2)(B); 1915A(b). Plaintiff has been incarcerated in

Camden County Correctional Facility since December 29, [2018].

(Compl., ECF No. 1, ¶6.) Defendant Koutcher is Plaintiff’s public

defender. (Id.) Defendant Koutcher has only visited Plaintiff

once, on February 8, 2019, the day of his court date for probation

violation. (Compl., ECF No. 1, ¶6.) Defendant Koutcher “stood mute”

at    all   phases   of   Plaintiff’s   trial.   (Id.)   Plaintiff    alleges

Defendant Koutcher provided him with ineffective assistance of

counsel and he seeks appointment of a new attorney. (Id.)4 At the

time Plaintiff filed the instant complaint, he was waiting for a

decision from the presiding state court judge and the “head Public




4 This Court lacks jurisdiction to appoint substitute counsel to
Plaintiff in his state court criminal proceeding. See Younger v.
Harris, 401 U.S. 37, 43-44 (1971) (describing longstanding policy
against federal court interference with state court proceedings).
                                5
Defender” on his request for appointment of substitute counsel.

(Id., ¶5.)

     C.      Section 1983 Claims

     A plaintiff may assert a cause of action under 42 U.S.C. §

1983 for violations of his constitutional rights. Section 1983

provides, in relevant part:

             Every person who, under color of any statute,
             ordinance, regulation, custom, or usage, of
             any State or Territory ... subjects, or causes
             to be subjected, any citizen of the United
             States or other person within the jurisdiction
             thereof to the deprivation of any rights,
             privileges, or immunities secured by the
             Constitution and laws, shall be liable to the
             party injured in an action at law, suit in
             equity, or other proper proceeding for
             redress....

     To state a claim for relief under § 1983, a plaintiff must

allege the violation of a right secured by the Constitution or

laws of the United States, and that the constitutional deprivation

was caused by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1998); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011).

     A public defender is not a “state actor” for purposes of

bringing suit under 42 U.S.C. § 1983. Beaver v. Union County

Pennsylvania, 619 F. App’x 80, 83 (3d Cir. 2015); see Polk Cnty v.

Dodson, 454 U.S. 312, 325 (1981) (“[A] public defender does not

act under color of state law when performing a lawyer's traditional
                                   6
functions as counsel to a defendant in a criminal proceeding.”) If

Plaintiff were to reopen this action by paying the filing fee or

filing a properly completed IFP application, the Court would

dismiss the complaint for failure to state a claim, pursuant to

either 28 U.S.C. §§ 1915(e)(2)(B) or 1915A(b).

IV.   CONCLUSION

      For the reasons stated above, the Court will administratively

terminate this action.

An appropriate Order follows.



DATE: April 30, 2019

                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                United States District Judge




                                  7
